This conviction was for murder in the second degree.
The judgment fails to show that a jury was selected, empanelled, and sworn in the case. This is one of the statutory requisites of judgments in felonies in this State. Code Crim. Proc., arts. 791, 642; Willson's Crim. Proc., sec. 2290.
We pretermit any discussion of the error assigned upon the refusal of the court to grant defendant's request to have service of a copy of the indictment, as it will not arise upon another trial. We find no error in the remaining questions suggested for reversal.
Judgment reversed and cause remanded.
Reversed and remanded.
Judges all present and concurring.